Exhibit 10.1

SEVERANCE AGREEMENT

This SEVERANCE AGREEMENT (this “Agreement”) is made and entered into freely and
voluntarily, by and between O.B. RAWLS IV (hereinafter referred to as
“Employee”) and HYPERCOM CORPORATION (hereinafter referred to collectively with
all of its subsidiaries and controlled affiliates as the “Company”).

WHEREAS, the parties mutually wish to memorialize the terms and conditions of
the termination of Employee’s employment with the Company.

NOW, THEREFORE, in consideration of the acts, payments, covenants and mutual
agreements herein described and agreed to be performed, Employee and the Company
agree as follows:

1. Resignation. Employee hereby resigns from all positions with the Company
(including as an officer and employee of Hypercom Corporation and of each
Company subsidiary of which he is an officer or employee), effective as of 5:00
p.m., Phoenix, Arizona time, August 10, 2007 (the “Effective Date”).

2. Economic Terms. The Company agrees that, in consideration for Employee’s
covenants herein, the parties agree as follows:

(a) As a severance benefit effective November 12, 2007, Employee will receive
his current base salary, less applicable tax and other withholding amounts,
through May 12, 2008 (the “Severance Amount”) payable in accordance with the
Company’s bi-weekly payroll cycle, commencing after the expiration of the
cancellation period provided in Section 11; provided, however, that (i) the
Company shall not be obligated to make any such payments until after the
expiration of the cancellation period provided in Section 11, and (ii) the
Company may deduct from such payments any amounts owed to the Company by
Employee, including, but not limited to, travel advances, guaranteed credit card
balances, loans, unreturned or damaged equipment and/or software, and any
Company tax or other liabilities resulting from the actions of Employee. The
parties acknowledge and agree that as a form of additional consideration for the
Employee’s covenants herein, Employee will enter into a 3 month consulting
arrangement with the Company or a subsidiary thereof, to be executed between the
parties under separate terms and conditions. Employee agrees that Employee has
submitted all expense reports to the Company in accordance with the Company’s
policies and procedures. The Company will also pay Employee the cash equivalent
of Employee’s paid time off accrued as of the Effective Date. Employee
acknowledges and agrees that the Company will not pay any severance, bonus,
incentive, allowance, vacation, paid time off, sick or other pay in addition to
the consideration provided herein.

(b) On November 12, 2007, Employee shall be eligible for 6 months of Company
paid COBRA health coverage. Thereafter, coverage under COBRA will continue at
Employee’s own expense in accordance with and subject to the limitations and
requirements of COBRA.

(c) Employee waives any rights granted to or conferred upon Employee pursuant to
the “Change in Control” letter, dated March 1, 2007, and Employee acknowledges
and agrees such Change in Control arrangement with the Company is null and void.

(d) Employee agrees that the May 8, 2006 grant of an option for Employee to
acquire 30,000 shares of Company stock at a price of $10.59 per share is hereby
canceled.

(e) Employee shall retain any vested stock options granted to Employee, subject
to the terms and conditions thereof and of the applicable Company plans;
provided, however, that Employee shall forfeit all unvested options, other
unvested awards of stock (including restricted stock), and any and all other
forms of incentive compensation, as of the Effective Date. For purposes of this
Agreement, the options and restricted stock, Employee shall be deemed terminated
without “cause.” The options, restricted stock and any other unvested awards,
shall cease to vest as of the Effective Date, and Employee shall have 90 days
following the Effective Date to exercise any options which were vested as of the
Effective Date.

(f) Employee shall be entitled to retain his laptop computer and communication
equipment provided for his use as of August 10, 2007 by Company. Employee shall
provide Company with a list of such equipment on August 10, 2007. Employee shall
submit such equipment to Company on, or as soon as possible after the Effective
Date to allow Company to delete any and all Company information from the
equipment.

(g) The Employee will be entitled to a lump sum payment of $75,000 at the end of
the 9 month period following the Effective Date, provided Employee complies with
the terms and conditions of Section 4 herein.

3. Release and Covenant Not to Sue. Each party hereby forever releases,
discharges, cancels, waives, and acquits the other party and its or Employee’s
representatives (which shall include, as applicable, spouse, heirs, executors,
administrators, successors, assigns, affiliates, subsidiaries, corporate
parents, agents, directors, employees, owners, attorneys) of and from any and
all rights, claims, demands, causes of action, obligations, damages, penalties,
fees, costs, expenses, and liability of any nature whatsoever, whether in law or
equity, which a party has, had or may hereafter have against it or Employee
arising out of, or by reason of, any cause or matter, existing as of the date of
execution of this Agreement, WHETHER KNOWN TO THE PARTY AT THE TIME OF EXECUTION
OF THIS AGREEMENT OR NOT, other than for breach of this Agreement.

(a) This FULL WAIVER OF ALL CLAIMS includes, without limitation, attorney’s
fees, any claims, demands, or causes of action arising out of, or relating in
any manner whatsoever to, the employment and/or termination of the employment of
Employee by the Company, such as, BUT NOT LIMITED TO, any charge, claim, lawsuit
or other proceeding arising under the Civil Rights Act of 1866, 1964, 1991,
Title VII as amended by the Civil Rights Act of 1991, the Americans with
Disabilities Act, the Age Discrimination in Employment Act (ADEA), as amended by
the Older Worker Protection Act, the Labor Management Relations Act (LMRA), the
Employee Retirement Income Security Act (ERISA), the Consolidated Omnibus Budget
Reconciliation Act, the Fair Labor Standards Act (FLSA), the Equal Pay Act, the
Rehabilitation Act of 1973, and the Family and Medical Leave Act of 1993,
worker’s compensation laws, or any other federal, state, or local statute, or
any contract, agreement, plan or policy.

(b) Each party further covenants and agrees not to institute, nor cause to be
instituted, any legal proceeding, including filing any claim or complaint with
any government agency alleging any violation of law or public policy or seeking
worker’s compensation, against the Company (or any of its representatives),
premised upon any legal theory or claim whatsoever, including without
limitation, contract, tort, wrongful discharge, personal injury, interference
with contract, breach of contract, defamation, negligence, infliction of
emotional distress, fraud, or deceit, except to enforce the terms of this
Agreement.

(c) Each party acknowledges that the considerations afforded the party under
this Agreement are in full and complete satisfaction of any and all claims a
party may have or had to the date hereof, including any arising out of
Employee’s employment with the Company or the termination thereof.

The foregoing provisions of this Section 3 shall not apply to any conduct that
constituted fraud, involved an intentional or reckless misstatement or omission,
or a criminal act, or was not performed in good faith and in (or at least not
opposed to) the best interests of the Company.

4. Non-Competition; Non-Solicitation.

(a) Non-Competition. In further consideration of the consideration provided in
Section 2 and the other agreements and covenants of the Company contained
herein, Employee agrees that during the remainder of his employment and the
9 month period following the Effective Date, Employee will not, directly or
indirectly, either as an employee, partner, owner, lender, director, advisor or
consultant or in any other capacity or through any entity: engage in the design,
manufacture, marketing or sale of electronic payment solutions, including point
of sale/point of transaction terminals, peripheral devices, transaction
networking devices, transaction management systems and application software, and
related support and services currently offered, sold or under development by the
Company (collectively, the “Competitive Activities”), within the Protected
Territory (as defined below); provided, however, that (i) Employee may own stock
in the Company and less than 1% of any other publicly traded company engaged in
any or all of the Competitive Activities; and (ii) Employee is not prohibited
from working in credit card issuing or merchant acquiring activities;

As used herein, the term “Protected Territory” means the United States and
Canada.

(b) Non-Solicitation. Employee further covenants and agrees that during the
remainder of his employment and the 9 month period following the Effective Date,
Employee will not, directly or indirectly, either as an employee, partner,
owner, lender, director, advisor or consultant or in any other capacity or
through any entity:

(i) solicit, accept business from, call upon, handle, deliver products or render
services to any customer or client of the Company with whom Employee, alone or
in conjunction with others, has corresponded, talked, solicited, provided
services or products to, or otherwise entered into or pursued a business
relationship at the time of Employee’s separation or within the 9 month period
immediately preceding Employee’s separation, for the purpose of selling such
customer or client the same, similar, or related services or products that
Employee provided on behalf of the Company;

(ii) solicit, encourage, induce, or convince any Business Associate (as defined
below) to end, reduce, or change his/her/its relationship with the Company; or

(iii) engage in any oral, written, electronic or other communication regarding
the Company or the Competitive Activities with any officer, director, employee,
representative, agent or affiliate of VeriFone Holdings, Inc., Ingenico S.A.,
Thales, and NCR Corporation’s electronic payment provider business or division,
SAGEM Monetal and Gemalto N.V.

As used herein, the term “Business Associate” means any individual or entity
doing business with or rendering services to the Company at the time of
Employee’s separation or within the 9 month period immediately preceding
Employee’s separation, including customers or clients, employees, investors,
independent contractors, vendors, suppliers, or joint venture partners.

(c) Employee hereby acknowledges and agrees that the restrictions set forth in
this Section 4 are reasonable in both scope and time, are agreed to in exchange
for valuable consideration to which he would otherwise not be entitled, and do
not unduly restrict his ability to earn a living. Employee further acknowledges
and agrees that the restrictions set forth herein are reasonable and necessary
to protect the Company and its successors and assigns in the use and employment
of the goodwill of the business conducted by the Company.

5. Confidentiality.

(a) It is understood that in the course of Employee’s employment with Company,
Employee has become acquainted with Company Confidential Information (as defined
below). Employee recognizes that Company Confidential Information has been
developed or acquired at great expense, is proprietary to the Company, and is
and shall remain the exclusive property of the Company. Accordingly, Employee
agrees that Employee will not disclose to others, copy, make any use of, or
remove from Company’s premises any Company Confidential Information without the
express written consent of the Chief Executive Officer of the Company, until
such time as Company Confidential Information becomes generally known, or
readily ascertainable by proper means by persons unrelated to the Company that
are not bound by an obligation of confidentiality.

(b) Employee shall deliver to the Company, no later than 5:00 p.m., Phoenix
time, on the Effective Date, the originals and all copies (including, but not
limited to, any electronic versions or copies) of any and all materials,
documents, notes, manuals, or lists containing or embodying Company Confidential
Information, or relating directly or indirectly to the business of the Company,
in the possession or control of Employee.

(c) “Company Confidential Information” shall mean confidential, proprietary
information or trade secrets of Company including without limitation the
following: (1) employee, customer, distributor and supplier lists and related
information as compiled by or on behalf of the Company; (2) Company’s internal
practices and procedures; (3) Company’s financial condition and financial
results of operation; (4) strategic planning, merger and acquisition activities,
manufacturing, engineering, purchasing, finance, marketing, promotion,
recruiting, human resources, distribution, and selling activities;
(5) inventions, designs, developments, devices, software, source code, object
code, firmware, methods and processes related to the business of the Company
(whether or not patentable or reduced to practice); (6) except as required by
law, the terms and conditions of this agreement, as well as negotiations and
circumstances leading up to it; (7) all other information which Employee has a
reasonable basis to consider confidential or which is treated by Company as
confidential; and (8) all information having independent economic value to
Company that is not generally known to, and not readily ascertainable by proper
means by, persons who can obtain economic value from its disclosure or use.
Notwithstanding the foregoing provisions, the following shall not be considered
Company Confidential Information: (i) the general skills of the Employee as an
experienced management level employee; (ii) information generally known by
management within the electronic payment solutions industry; and (iii) persons,
entities, contacts or relationships of Employee that are also generally known in
the industry.

(d) Employee hereby agrees that the periods of time provided for in this
Section 5 and other provisions and restrictions set forth therein are necessary
to protect the Company and its successors and assigns in the use and employment
of the goodwill of the business conducted by the Company. Employee further
agrees that damages cannot compensate the Company in the event of a violation of
this Section 5 and that, if such violation should occur, injunctive relief shall
be essential for the protection of the Company and its successors and assigns.
Accordingly, Employee hereby covenants and agrees that, in the event any of the
provisions of this Section 5 shall be materially violated or breached, the
Company shall be entitled to seek to obtain injunctive relief against the party
or parties violating such covenants, without bond but upon due notice, in
addition to such further or other relief as may be available at equity or law.
An injunction by the Company shall not be considered an election of remedies or
a waiver of any right to assert any other remedies which the Company has at law
or in equity. No waiver of any breach or violation hereof shall be implied from
forbearance or failure by the Company to take action thereon. The prevailing
party in any litigation, arbitration or similar dispute resolution proceeding to
enforce this provision will recover any and all reasonable costs and expenses,
including attorneys’ fees.

6. No Disparagement/Confidential Agreement. Each party agrees that as part of
the consideration for this Agreement, they will not make disparaging or
derogatory remarks, whether oral or written, about the other party or, in the
case of the Company, its officers, directors, employees, agents, customers or
suppliers. Employee agrees to keep the existence and terms of this Agreement in
strict confidence; provided, however, that Employee may disclose the existence
and terms of this Agreement to Employee’s spouse, financial advisor, attorney,
and as required by law. The Company agrees to keep the existence and terms of
this Agreement in strict confidence; provided, however, that the Company may
discuss or disclose the existence and terms of this Agreement on a need-to-know
basis or as required by law or regulation.

7. Return of Company Property. Employee shall deliver to the Company no later
than 5:00 p.m., Phoenix time, on the Effective Date, all access cards and keys,
and any other Company property in Employee’s possession or control, expect as
otherwise provided herein. The foregoing notwithstanding, the Company’s
obligation to pay any amounts to Employee under any provision of this Agreement
shall be contingent upon Employee’s compliance with this Section 7.

8. No Admission of Liability. Nothing contained in this Agreement shall be
construed in any manner as an admission by any party that they have violated any
statute, law or regulation, or breached any contract or agreement.

9. Reliance. Employee warrants and represents that: (a) Employee has relied on
Employee’s own judgment regarding the consideration for and language of this
Agreement; (b) Employee has been given a reasonable period of time to consider
this Agreement, has been advised to consult with counsel of his own choosing
before signing this Agreement, and has consulted with counsel or voluntarily
elected not to consult with independent counsel; (c) the Company has not in any
way coerced or unduly influenced Employee to execute this Agreement; and
(d) this Agreement is written in a manner that is understandable to Employee and
Employee has read and understood all paragraphs of this Agreement.

10. Nature of the Agreement. This Agreement and all provisions hereof, including
all representations and promises contained herein, are contractual and not a
mere recital and shall continue in permanent force and effect. This Agreement
and all attachments constitute the sole and entire agreement of the parties with
respect to the subject matter hereof, and there are no agreements of any nature
whatsoever between the parties hereto except as expressly stated herein. Except
for any previously executed confidentiality agreements that are still in effect,
all prior agreements, commitments, or plans relating to Employee’s employment by
the Company, are hereby terminated. In the event of any conflict between the
confidentiality provisions of this Agreement and any previously executed
confidentiality agreement(s) between the parties, the provisions of this
Agreement shall govern. This Agreement may not be modified or changed unless
done so in writing, signed by both parties. In the event that any portion of
this Agreement is found to be unenforceable for any reason whatsoever, the
unenforceable provision shall be considered to be severable, and the remainder
of the Agreement shall continue to be in full force and effect. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Arizona without regard to choice of law principles. Employee hereby:
(a) irrevocably submits to the exclusive jurisdiction of the courts of the State
of Arizona located in the County of Maricopa over any suit, action or other
proceeding arising in connection with this Agreement or the subject matter
hereof, and (b) waives and agrees not to assert in any such suit, action or
proceeding, any claim that Employee is not subject to the jurisdiction of such
courts of competent jurisdiction.

11. Time Period For Considering or Canceling This Agreement. Employee has the
right to consult an attorney before signing this Agreement. Employee
acknowledges that Employee has been offered a period of time of at least 21 days
to consider whether to sign this Agreement, which Employee has waived, and the
Company agrees that Employee may cancel this Agreement at any time during the
7 days following the date on which this Agreement has been signed by all parties
to this Agreement. In order to cancel or revoke this Agreement, Employee must
deliver to the Company c/o Hypercom Corporation, Attn: General Counsel, 2851 W.
Kathleen Road, Phoenix, Arizona 85053, written notice stating that Employee is
canceling or revoking this Agreement. If this Agreement is timely cancelled or
revoked, none of the provisions of this Agreement shall be effective or
enforceable and the Company shall not be obligated to make the payments to
Employee or to provide Employee with the other benefits described in this
Agreement and all contracts and provisions modified or relinquished by the
Company shall be reinstated.

12. General Matters. This Agreement may not be assigned by one party without the
prior express written consent of the other party. This Agreement may be executed
by the parties in multiple counterparts, each of which shall be deemed to be an
original, but all such counterparts shall constitute one and the same
instrument. The parties acknowledge that: (a) each and every provision of this
Agreement shall be construed as though both parties participated equally in the
drafting of same; and (b) any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.
The provisions of this Agreement shall survive so long as necessary to carry out
the intentions of the parties expressed in this Agreement.

Dated this 8th day of August, 2007.

O.B. RAWLS IV

/s/ O.B. Rawls IV

Employee

Dated this 8th day of August, 2007.

HYPERCOM CORPORATION

By: /s/ William Keiper



    Name: William Keiper

